office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b5 jwrider postn-117094-16 uilc date date third party communication none date of communication not applicable to randall l eager assistant associate area_counsel sb_se area_counsel group cc sb kcy kimberly mattonen special counsel sb_se division counsel cc sb from jeanne f ross senior level counsel office of the associate chief_counsel passthroughs special industries cc psi subject form_3468 and sec_47 rehabilitation credits this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 for purposes of the rehabilitation_credit if a passthrough_entity is not an owner of a qualified_rehabilitated_building and certified_historic_structure but is merely a conduit passing through the qualified rehabilitated expenditures qres of another entity may the irs require the passthrough_entity to file form_3468 investment_credit for purposes of the rehabilitation_credit if a lessor of new sec_38 property makes an election under sec_50 of the internal_revenue_code to treat the lessee as having acquired the property may the irs require the lessor to provide the lessee with the national park service nps project number assigned by and the date of the final certification of completed work received from the secretary of the interior conclusion sec_1 yes for purposes of the rehabilitation_credit if a passthrough_entity is not an owner of a qualified_rehabilitated_building and certified_historic_structure but is merely a postn-117094-16 conduit passing through the qres of another entity the irs may require the passthrough_entity to file form_3468 yes for purposes of the rehabilitation_credit if a lessor of a new sec_38 property makes an election under sec_50 of the internal_revenue_code to treat the lessee of as having acquired the property the irs may require the lessor to provide the lessee with the nps project number assigned by and the date of the final certification of completed work received from the secretary of the interior facts in general the purpose of form_3468 is to claim the investment_credit which includes the rehabilitation_credit the current instructions for form_3468 require a passthrough_entity to file the form for purposes of the rehabilitation_credit only if the entity is the owner of the qualified_rehabilitated_building and certified_historic_structure the instructions do not require a passthrough_entity that is not the owner to file the form the form’s instructions state generally a an estate_or_trust whose entire qualified_rehabilitation_expenditures or bases in energy_property are allocated to beneficiaries b an s_corporation or c a partnership other than an electing_large_partnership does not have to complete and attach form_3468 to its tax_return however if the estate_or_trust s_corporation or partnership is the owner of a certified_historic_structure the entity must complete line sec_11k and sec_11l of the form and attach it to its tax_return even if the credit is not being claimed by the entity line 11k of form_3468 requests either the assigned nps project number or the passthrough entity’s employer_identification_number ein line 11l of form_3468 requests the date that the nps approved the request for certification of completed work for purposes of the rehabilitation_credit when a lessor of new sec_38 property makes an election under sec_50 to treat the lessee as having acquired the property the irs does not currently require the lessor to provide the lessee with the nps project number assigned by and the date of the final certification of completed work received from the secretary of the interior the irs currently requires the lessor to provide the lessee with a statement of election to treat the lessee as the purchaser of the property a statement of election must include a description of the property for which the election is being made postn-117094-16 law and analysis issue sec_1_48-12 of the income_tax regulations requires a taxpayer claiming the credit for rehabilitation of a certified_historic_structure for a taxable_year beginning after date to provide with the return for the taxable_year in which the credit is claimed the nps project number assigned by and the date of the final certification of completed work received from the secretary of the interior sec_1_48-12 requires a taxpayer to provide the information required under sec_1_48-12 on form_3468 filed with the taxpayer’s return in addition the taxpayer must retain a copy of the final certification of completed work for as long as its contents may become material in the administration of any internal revenue law sec_1_48-12 applies the requirements of sec_1_48-12 only to the entity in the case of a credit for qres of a partnership s_corporation estate_or_trust each partner shareholder or beneficiary claiming a credit for qres from a passthrough_entity must however provide the ein of the entity on form_3468 sec_301_6011-1 authorizes the irs to prescribe in forms instructions or other appropriate guidance the information or documentation required to be included with any return or any statement required to be made or other document required to be furnished under any provision of the internal revenue laws or regulations by its terms sec_1_48-12 requires a passthrough_entity that is the owner of a qualified_rehabilitated_building and certified_historic_structure to file form_3468 even though it does not claim the rehabilitation_credit sec_1_48-12 requires the taxpayer claiming the credit to provide the nps project number and the final certification date with the return for the taxable_year in which the credit is claimed sec_1_48-12 further requires the taxpayer to provide this information on form_3468 in the case of a credit for the qres of a passthrough_entity sec_1 d iv c generally imposes these requirements on the entity only except that each partner shareholder or beneficiary who claims the credit must also file form_3468 and provide the ein of the passthrough_entity the current instructions for form_3468 accordingly require a passthrough_entity that is the owner of a qualified_rehabilitated_building and certified_historic_structure to file the form even though it does not claim the credit nothing in sec_1_48-12 prevents the irs from also requiring the filing of form_3468 by a non-owner passthrough_entity that passes through the qres of another passthrough_entity when a non-owner passthrough_entity is also a partner shareholder or beneficiary of a passthrough_entity and the non-owner passthrough_entity merely serves as a conduit passing through qres to a partner shareholder or beneficiary sec_1_48-12 may reasonably be interpreted to permit the irs to require reporting by the non-owner passthrough_entity interpreting sec_1_48-12 as a whole to impose a reporting obligation on the passthrough_entity that owns the postn-117094-16 qualified_rehabilitated_building and certified_historic_structure and on each partner shareholder or beneficiary who is the credit claimant but to prevent the irs from imposing a reporting obligation on the passthrough_entity that serves as a conduit between the passthrough_entity that incurs the qres and the credit claimant would result in the irs not receiving reporting from all entities in the ownership chain if the irs does not receive reporting from every entity in the ownership chain it cannot trace the credit from the claimant to the passthrough_entity that incurs the qres the regulations should not be interpreted to allow this result sec_301_6011-1 permits the irs to prescribe in forms and instructions the information required to be included with any return required to be made under any provision of the internal revenue laws or regulations thus the irs may require a non-owner passthrough_entity to file form_3468 and provide the ein of the passthrough_entity from which the non-owner passthrough_entity receives an allocation of qres and may revise its forms and instructions accordingly issue sec_50 provides that for purposes of an investment_credit rules similar to former sec_48 as in effect prior to the enactment of revenue reconciliation act of apply former sec_48 permitted a lessor of property to elect to treat new sec_38 property as having been acquired by the lessee for an amount equal to its fair_market_value or if the lessor and lessee were members of a controlled_group_of_corporations equal to the lessor’s basis sec_1_48-4 authorizes a lessor to make the election by filing a statement with the lessee signed by the lessor and including the written consent of the lessee with the following information the name address and taxpayer account number of the lessor and the i lessee ii the district director’s office with which the income_tax returns of the lessor and the lessee are filed iii a description of each property for which the election is being made iv the date on which possession of the property or properties is transferred to the lessee v the estimated_useful_life category of the property or properties in the hands of the lessor that i sec_3 years or more but less than years years or more but less than years or years or more vi the amount for which the lessee or sublessee is treated as having acquired the leased property under sec_1_48-4 or and vii if the lessor is itself a lessee the name address and taxpayer account number of the original lessor and the district director’s office with which the income_tax return of such original lessor is filed sec_1_48-4 and permit a lessor in lieu of making elections on a property- by-property basis under sec_1_48-4 to make a general election for a particular year to postn-117094-16 treat the lessee as having purchased all properties transferred under lease by the lessor to the lessee during the lessee’s taxable_year the lessor makes the general election by filing a statement with the lessee signed by the lessor and including the written consent of the lessee with the following information the name address and taxpayer account number of the lessor and the i lessee ii the taxable_year of the lessee for which the general election is made iii the district director’s office with which the income_tax returns of the lessor and the lessee are filed iv if the lessor is itself a lessee the name address and taxpayer account number of the original lessor and the district director’s office with which the income_tax return of such original lessor is filed sec_1_48-4 requires a lessor making a general election to provide the lessee on or before the date required for filing the statement under sec_1_48-4 with a statement containing the information required by sec_1_48-4 iv v and vi for all properties possession of which the lessor transfers to the lessee under lease during the taxable_year sec_1_48-4 requires the lessor to attach to its income_tax return a summary statement of all property leased during the taxable_year for which the lessor made an election containing the following information the name address and taxpayer account number of the lessor and in numerical account number order each lessee’s account number name and address the estimated_useful_life category of the property or if applicable the estimated_useful_life expressed in years and the basis or fair_market_value of the property whichever is applicable for purposes of the rehabilitation_credit if a lessor of new sec_38 property makes an election under sec_50 to treat the lessee as having acquired the property the irs may require the lessor to provide the lessee with the assigned nps project number and the final certification date former sec_48 permitted a lessor of property to elect to treat new sec_38 property as having been acquired by the lessee for an amount equal to its fair_market_value as a result for purposes of the rehabilitation_credit the lessee is deemed to have incurred all or a portion of the qres incurred by the lessor and may be eligible to claim the credit because the lessee is treated as having purchased the property it is subject_to the reporting requirements of sec_1_48-12 thus the lessee must file form_3468 and provide the assigned nps project number on line 11k and the date of the final certification of completed work on line 11l pursuant to sec_1_48-12 unless the lessee receives the assigned nps project number and the final certification date from the lessor the lessee is unable to comply with these two reporting requirements postn-117094-16 sec_1_48-4 requires the lessor to furnish the lessee with an election statement that includes a description of the property for which the election is being made this requirement also applies to a lessor that makes a general election pursuant to sec_1_48-4 sec_301_6011-1 permits the irs to prescribe the information required to be included with any statement required to be made under any provision of the internal revenue laws or regulations thus for purposes of the rehabilitation_credit the irs may require a lessor who makes an election under sec_50 to provide the lessee with the nps project number and the final certification date as part of the description of the property for which the election is being made case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call james w rider at if you have any further questions
